DETAILED ACTION
Summary
	This is a non-final Office action in reply to the arguments filed 12 August 2022 for the application filed 27 February 2019. Claims 1-8 and 55 are pending (Claim 3 was previously withdrawn with traverse in the reply filed 10 June 2021; no claims have been amended).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/811,029 filed 27 February 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Interview Summary
	In an interview between Examiner Huang and Atty Dennis Parad on 16 November 2022, Atty Parad indicated that the claims filed 12 August 2022 contained no amendments and the new 35 USC 112(a) grounds of rejection introduced should have made the Office action filed 22 September 2022 non-final. Examiner Huang agreed to withdraw finality and issue a second non-final Office action in view of the new 35 USC 112(a) grounds of rejection.

Claim Interpretation
	The claimed method is directed toward a method of separating analytes in a sample and seems to only require a single step of “introducing a sample… into a chromatographic system”. The remaining limitations of independent Claim 1 and dependent Claims 2, 4-8, and 55 are directed toward the structure and features of the chromatographic system.
	Regarding Claim 8, the limitation “ion exchange partitioning” is recited. Because Applicant has not defined “ion exchange partitioning”, the ordinary and customary meaning of the limitation is assumed by the Examiner. As defined by CHANG et al. (US Patent 4,029,583), ion exchange partitioning involves the ionic association of solutes with an anionic or cationic phase bonded to an inert support (c1/36-39), e.g., the differential binding of solutes to the support is dependent on the relative ionic strength of that solute to the support. In the response filed 02 May 2022, Applicant submits that the basis of the term “ion exchange partitioning” is “the ionic association of solutes with… anionic or cationic functionalities” (pg. 4, last par.). The Examiner will interpret the subject-matter of Claim 8 accordingly.
Applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing (See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674; Fed. Cir. 1994; MPEP §2111.01 IV). To act as their own lexicographer, the Applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-8, and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404; Fed. Cir. 1988).
Regarding Claim 1, the claim recites that some of the metallic flow path components has “an active coating”, wherein the active coating interacts with analytes through either a Coulombic repulsive force, a secondary interaction, or a retention mechanism. The claimed invention is directed to a method of separating analytes using a chromatography system; however, analytes – especially biological analytes – tend to adhere to the inner surfaces of the system, especially metal components. The active coating is used to prevent the analytes from interacting with metallic flow path components; Applicant has claimed the aforementioned specific “interaction” properties of the active coating with the analytes.
Applicant acknowledges that the prior art has used “[l]ow-bind surfaces… including organosilica coatings” (emphasis added; p0048) to design flow paths that are “inert to sample analytes” (p0048); further, Applicant acknowledges that “[o]ne solution to reducing unwanted secondary chromatographic interactions of analytes with metal (or other) chromatographic surfaces is to use an alkylsilyl coating to minimize interactions between analytes of the metal flow path inert to the analytes of interest)” (p0009). As such, one of ordinary skill in the art prior to the effective filing date of the claimed invention would be motivated to reduce non-specific interactions between analytes and metal flow paths by coating the metal flow paths with a coating substance that would render the metal flow paths “inert” with the analytes. This does not necessarily require that the coating substance is also “inert”; in fact, it may be beneficial if such a coating repels analytes, including notoriously adherent negatively-charged biological analytes like DNA and proteins. As indicated by Applicant, one of ordinary skill would find “alkylsilyl coatings” (p0009) and “organosilica coatings” (p0048) to be useful for such purposes.
However, Applicant further discloses in p0010 that “it is also beneficial to modify flow path components with an organosilica functionality that exhibits chemical properties that have an effect on the chromatographic separation”. Applicant continues citing that these properties are “so-called ‘active’ coatings [that] can introduce a Coulombic repulsive effect with an analyte to shield them from interacting with the substrate material (e.g., metal…) of the flow path” (p0010). Thus, Applicant has indicated that a coating substance having “organosilica functionality” would inherently provide an “active coating” with a Coulombic repulsive effect. This contradicts Applicant’s earlier indication that the use of organosilica in the prior art does not provide such “active coating” properties (p0048).
Thus, it would be unclear to one of ordinary skill in the art after considering Applicant’s disclosure whether “organosilica”-based coatings would or would not provide such claimed “active coating” properties (i.e., Coulombic repulsive force, secondary interaction, or retention mechanism). Because Applicant cites the use of organosilica-based compounds in the prior art and as a valid coating for use in the claimed invention but confusingly cites different effects of the organosilica compounds in the prior art compared with the claimed invention (i.e., an undesired “low-binding” effect vs. the desired “active coating” effect), it would be unclear to one of ordinary skill in the art prior to the effective filing date of the invention whether organosilica-based compounds would be appropriate for the claimed invention.
Claims 2, 4-8, and 55 are also rejected due to their dependence on Claim 1.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CARR et al. (US PGPub 2015/0024152 A1) or, in the alternative, as unpatentable over 35 U.S.C. 103 as obvious over CARR in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1).
Regarding Claim 1, CARR discloses the use of a chromatographic technique to separate a mixture of compounds into individual components (i.e., a method of separating analytes in a sample, the method comprising introducing a sample comprising the analytes into a chromatographic system; p0002). The internal surfaces of metal components of a chromatography system are coated with a compatible coating to render the metal components inert to the mixture of compounds, e.g., biological compounds (p0003). A metallic component having a lumen, passageway or cavity with an interior surface is covered with a protective coating (i.e., metallic flow path components disposed in an interior of the chromatographic system defining a flow path; p0008); this protective coating is selected from polymeric materials, including silicon-based polymeric material (p0021), e.g., organosilica compounds (p0035). CARR further discloses applicable chromatography systems include those that are used for separating samples based on interactions of samples with the mobile and stationary phases and include, e.g., silica particles (i.e., a chromatographic column having a stationary phase material in an interior of the chromatographic column that facilitates separation of the analytes in the sample through interaction with at least one analyte in the sample, wherein the stationary phase material is distinct from the metallic flow path components; p0002, p0034).
	CARR further discloses that the protective coating renders the metal flow path inert and thereby prevents the underlying metal surface from interacting with samples (p0007), especially providing resistance to the adhesion of biomolecules (p0025).
	As explained by the Applicant, in the case of chromatographic separations, especially in the separation of peptides and proteins, analytes like biomolecules are known to chelate to metal surfaces and thereby adversely affect flow path surfaces of chromatographic devices (p0006). The claimed invention provides a solution to reducing chelation and unwanted secondary interactions of analytes with metals or other surfaces by using alkylsilyl coatings, i.e., coatings with organosilica functionalities known to exhibit properties that have an effect on chromatographic separations (p0009, p0010, p0048). Such organosilica functionalities are identified by the Applicant as “so-called ‘active’ coatings” that “can introduce a Coulombic repulsive effect with an analyte to shield them from interacting with the substrate material” (p0010).
Because CARR discloses the use of silicon-based polymeric materials (p0021), e.g., organosilica compounds  such as polymeric siloxanes (p0035, p0044, p0045), as a coating layer on top of a metal substrate, by broadest reasonable interpretation, the limitation wherein the active coating is selected to interact with at least one analyte in the sample through (1) a Coulombic repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material is inherently disclosed by CARR. The discovery of properties of a known material (i.e., the ability for “organosilica functionality” to introduce Coulombic repulsive effects) does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
It is acknowledged that CARR references inert coatings, which would seemingly teach away from the claimed “active coating”. However, CARR nevertheless discloses organosilica coatings, which have been explicitly connected with Coulombic repulsive effects by the Applicant in p0010 of the disclosure. While CARR may not have recognized the Coulombic repulsive effects of organosilica coatings, such admitted inherent properties cannot be ignored. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Alternatively, CARR is deficient in disclosing an active coating or that the active coating is selected to interact with at least one analyte in the sample through (1) a Coulombic repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material.
NAKAYAMA discloses an analysis chip comprising capillary channels having an inner wall coated with a cationic group-containing compound, e.g., a silylating group (p0030), on top of which an anionic layer is formed from an anionic group-containing compound to prevent the adsorption of hemoglobin and other similarly-charged protein biomolecules to the inner wall of the capillary channel (p0034). NAKAYAMA discloses that the separation efficiency of charged anionic group-containing molecules, e.g., glycosylated hemoglobin, carboxylated polysaccharides, and sulfated polysaccharides, can be carried out more accurately in a shorter period of time with such anionic layer-coated channels (i.e., wherein the active coating is selected to interact with at least one analyte in the sample through (1) a Coulombic repulsive force, (2) a secondary interaction, or (3) a retention mechanism distinct from the interaction with the stationary phase material; p0034). 
Depending on the nature of the analyte to be separated, one of ordinary skill in the art prior to the effective filing date of the invention, would understand that the charge property of the active coating would influence the effectiveness of the claimed separation method. Because NAKAYAMA discloses utilizing an anionic group-containing compound layer (i.e., a negatively-charged active coating) to prevent the adsorption of similarly-charged protein biomolecules (i.e., anionic group-containing molecules of glycosylated hemoglobin and carboxylated and sulfated polysaccharides as identified by NAKAYAMA), one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to similarly functionalize the organosilica layer of the method of CARR to improve upon the separation and analysis of bio-analytical samples with a reasonable expectation of success (i.e., such that the anionic layer would repel likewise-charged biomolecules by Coulombic repulsive forces) (MPEP §2143.01 A).
	Applicant may further distinguish independent Claim 1 by specifying the chemical composition of the claimed “active coating”.
	Regarding Claim 4, CARR discloses or modified CARR makes obvious the method of Claim 1. CARR further discloses the protective coating is applied to the metal surface by vapor phase coating, including chemical vapor deposition (i.e., wherein the active coating is applied to the flow path by vapor deposition; p0024).
	Regarding Claim 5, CARR discloses or modified CARR makes obvious the method of Claim 1. CARR further discloses that metal components include porous metal frits used to hold in place silica particles of the stationary phase of the chromatography column (i.e., wherein [the] active coating is applied to a frit; p0034).

Claim Rejections - 35 USC § 103
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARR et al. (US PGPub 2015/0024152 A1) in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1) with evidentiary support from CHANG et al. (US Patent 4,029,583).
Regarding Claims 2 and 8, CARR discloses or modified CARR makes obvious the method of Claim 1. As explained earlier, the organosilica protective coating (i.e., active coating) on the internal surfaces of the chromatography system prevents samples from being inadvertently adsorbed onto the underlying metal surface (p0003). However, CARR is deficient in disclosing the analyte and the active coating are negatively charged (Claim 2) or that the secondary interaction is ion exchange partitioning (Claim 8).
	NAKAYAMA discloses an analysis chip comprising capillary channels having an inner wall coated with a cationic group-containing compound, e.g., a silylating group (p0030), on top of which an anionic layer is formed from an anionic group-containing compound to prevent the adsorption of hemoglobin and other similarly-charged protein biomolecules to the inner wall of the capillary channel (p0034). NAKAYAMA discloses that the separation efficiency of charged anionic group-containing molecules, e.g., glycosylated hemoglobin, carboxylated polysaccharides, and sulfated polysaccharides, can be carried out more accurately in a shorter period of time with such anionic layer-coated channels (p0034). 
Depending on the nature of the analyte to be separated, one of ordinary skill in the art prior to the effective filing date of the invention, would understand that the charge property of the active coating would influence the effectiveness of the claimed separation method. Because NAKAYAMA discloses utilizing an anionic group-containing compound layer (i.e., a negatively-charged active coating) to prevent the adsorption of similarly-charged protein biomolecules (i.e., anionic group-containing molecules of glycosylated hemoglobin and carboxylated and sulfated polysaccharides as identified by NAKAYAMA), one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to similarly functionalize the organosilica layer of the method of CARR to improve upon the separation and analysis of bio-analytical samples with a reasonable expectation of success (i.e., such that the anionic layer would repel likewise-charged biomolecules) (MPEP §2143.01 A).
Furthermore, as one of ordinary skill would recognize, the likewise anionic charges of both the coating on the inner wall and the analytes of interest involve an ionic association of a negatively charged solute with an anionic phase bonded to a support, as defined by CHANG (c1/36-39). Therefore, CARR in view of NAKAYAMA makes obvious the claimed limitation that the secondary interaction is ion exchange partitioning.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARR et al. (US PGPub 2015/0024152 A1) or, in the alternative, over CARR in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1), and further in view of SHALLIKER et al. (US PGPub 2013/0306558 A1).
Regarding Claims 6 and 7, CARR discloses or modified CARR makes obvious the method of Claim 5. CARR further discloses the protective coating is used to cover porous metal frits in the chromatography column, i.e., frits that hold in place the solid stationary phase of the column (p0034). The plurality of frits can be coated (p0042, p0044), but CARR or modified CARR fails to disclose whether the frit is positioned at an outlet of the chromatographic column or the frit is positioned at an inlet of the chromatographic column.
However, frits are commonly located at the outlet and inlet positions of chromatography columns. As indicated by SHALLIKER, inlet and outlet frit assemblies are located at the inlet and outlet ends of a chromatography column (p0095, p0065). Absent showings of criticality or non-obviousness, the positioning of frits whether at the outlet or inlet of the chromatographic column would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention. The location of a frit or multiple frits would not impact the practice of the claimed method with any significance, i.e., a sample comprising analytes will be introduced into a chromatographic system whether a frit was located at the inlet or outlet of the chromatographic column. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claim 55 is/are rejected under 35 U.S.C. 103 as obvious over CARR et al. (US PGPub 2015/0024152 A1) or, in the alternative, over CARR in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1), and further in view of NAKAJIMA (US PGPub 2009/0206034 A1).
Regarding Claim 55, CARR discloses or modified CARR makes obvious the method of Claim 1. CARR or modified CARR is deficient in disclosing the active coating has an alkylsilyl coating of the claimed Formula I.
However, CARR discloses silicon-based polymeric materials as the protective coatings (p0021). Indeed, such silicon-based polymeric materials include the coatings disclosed by NAKAJIMA. NAKAJIMA discloses the modification of chromatographic column supports with alkyldisilane compounds having Chemical Formula I (p0001, p0009):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein each X1 is the same or different, and is a hydrogen atom, a halogen atom, or a C1-C4 alkoxy group; and n is an integer from 1 to 10 (p0011). NAKAJIMA further discloses that because acidic or alkaline solutions are often used as mobile phases in liquid chromatography (p0004), the disclosed alkyldisilane compounds offers high alkali resistance (p0010) to advantageously prevent support degradation and to provide sharper resolution (p0004; p0008). Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to apply the alkyldisilane coating of NAKAJIMA to the metal surfaces of the chromatography system of the method disclosed by CARR or made obvious by modified CARR to advantageously impart alkali resistance.

Response to Arguments
Applicant’s remarks filed 12 August 2022 have been fully considered but are not persuasive.
In response to the non-final Office action filed 16 May 2022 rejecting Claim 1 under 35 USC 102 as anticipated by CARR et al. (US PGPub 2015/0024152 A1) or, in the alternative, under 35 USC 103 as obvious over CARR in view of NAKAYAMA et al. (US PGPub 2010/0051464 A1), Applicant argues that CARR’s disclosure of an organosilica-based coating and explicit disclosure that “SiC [is] for chemical inertness” in paragraph 0036 teaches away from the properties of the claimed “active coating”.
Examiner respectfully disagrees.
Applicant has narrowly interpreted CARR’s disclosure. The section from which Applicant has selectively cited CARR, p0036, reads: “an initial coating may be a Si coating layer for good adhesion to the metal, followed by a coating of SiC for chemical inertness”. Understandably, when read by itself, Applicant may have interpreted p0036’s attribution of “chemical inertness” to the SiC coating. However, when CARR is considered as a whole, it is evidently clear that the “chemical inertness” is referenced with respect to the overall chromatography system. CARR discloses the purpose of the coatings: “[t]he metal flow path is rendered inert by the coating, and thus compatible with bioanalytical separations” (emphases added; p0007), i.e., attributing the “inert” property with the metal flow path and not the coating. CARR further makes a distinction between “inert” and “protective”: “[v]ery long metal tubes… can be coated with a continuous and uniform coating, such as an inert or protective coating” (p0023). CARR further identifies the organosilica coating as a “protective coating”: “the organic molecular precursors can include polymeric material that can result in Si-based polymeric materials as protective coating on the surface” (p0021). Thus, when considered as a whole, CARR teaches that the organosilica coating is a protective coating – not an inert coating as Applicant argues.
Finally, because Applicant has acknowledged that organosilica coatings have the inherent property of “Coulombic repulsive effects” (p0010), and because CARR discloses a similarly broad but slightly more specific set of organosilica coatings, such claimed properties of the active coating are inherently anticipated. Products of identical chemical composition cannot have mutually exclusive properties, i.e., a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP §2112.01 II).
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777